133 F.3d 924
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Tina Golden Dewoody WALTON, Appellant,v.Juanita Waltman JOSLIN;  John Doe Bonding or Surety Company;Terry J. Flanagan;  John Doe, Insurance Carrierfor Terry J. Flanagan;  Social SecurityAdministration, Appellees.
No. 97-2719EM.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 27, 1997Filed:  December 16, 1997.

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Tina Golden Dewoody Walton appeals the district court's order dismissing Walton's lawsuit against Juanita Waltman Joslin and others for failure to state a claim.  Having reviewed the record, we conclude the district court's ruling was clearly correct.  We thus affirm the judgment of the district court.  See 8th Cir.  R. 47B.


2
Walton's motion for appointment of counsel is denied as moot.